Citation Nr: 0613074	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  93-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of osteochondral fracture and partial 
anterior cruciate ligament tear of the left knee.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Fort Harrison, 
Montana.  The veteran has since moved to New York and his 
claim is currently under the jurisdiction of the VA Regional 
Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's appeal for a rating in excess of 30 percent for 
his left knee disability was certified to the Board in March 
2006.  Later in March 2006 the veteran's attorney requested 
that the veteran be provided a video conference hearing 
before a Veterans Law Judge.  Since the request for a hearing 
was submitted within 90 days of certification of his appeal 
to the Board, such a hearing must be provided.  38 C.F.R. 
§ 20.1304(a) (2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
video conference hearing before a Veterans 
Law Judge.  If possible, the RO should 
provide a video conference in the three-
way format as requested by the veteran's 
attorney in his March 22, 2006 letter.  If 
such is not possible, the RO should write 
to the veteran and his attorney explaining 
the hearing options that are available.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


